                        Case 20-11768-CSS             Doc 563-1        Filed 11/16/20        Page 1 of 3




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

         -------------------------------------------------------- x
                                                                  :      Chapter 11
         In re:                                                   :
                                                                  :      Case No. 20-11768 (CSS)
                                                      1
         Lucky Brand Dungarees, LLC, et al.,                      :
                                                                  :      (Jointly Administered)
                                    Debtors.                      :
                                                                  :      Objection Deadline: December 7, 2020 at 4:00 p.m. (ET)
                                                                  :
         -------------------------------------------------------- x

                               NOTICE OF FIRST MONTHLY FEE APPLICATION

         TO:     (I) THE DEBTORS; (II) COUNSEL TO CERTAIN OF THE SECOND LIEN
                 LENDERS, CERTAIN OF THE DIP LENDERS AND THE DIP LENDER
                 REPRESENTATIVE; (III) COUNSEL TO WELLS FARGO BANK, NATIONAL
                 ASSOCIATION, AS ADMINISTRATIVE AGENT UNDER THE FIRST LIEN
                 CREDIT AGREEMENT; (IV) COUNSEL TO WELLS FARGO BANK, NATIONAL
                 ASSOCIATION, AS TERM AGENT UNDER THE FIRST LIEN CREDIT
                 AGREEMENT; (V) COUNSEL TO HILCO MERCHANT RESOURCES LLC;
                 (VI) COUNSEL TO CLOVER HOLDINGS II, LLC; (VII) COUNSEL TO
                 WILMINGTON TRUST, N.A., AS SECOND LIEN TERM LOAN A AGENT;
                 (VIII) COUNSEL TO THE COMMITTEE; (IX) THE U.S. TRUSTEE; AND (X) THE
                 FEE EXAMINER.

                         PLEASE TAKE NOTICE that KPMG LLP has filed its First Monthly Fee
         Application of KPMG LLP to Provide Tax Compliance and Consulting Services to the Debtors
         for Services Rendered and Reimbursement of Expenses Incurred for the Period July 29, 2020
         Through September 30, 2020 (the “Application”) with the United States Bankruptcy Court for
         the District of Delaware (the “Court”). The Application seeks allowance of interim fees in the
         amount of $99,832.27.

                        PLEASE TAKE FURTHER NOTICE that objections to the Application, if any,
         are required to be filed on or before December 7, 2020 at 4:00 p.m. (ET) (the “Objection
         Deadline”) with the Clerk of the United States Bankruptcy Court for the District of Delaware,
         3rd Floor, 824 N. Market Street, Wilmington, Delaware 19801. You must also serve any such
         objection so as to be received by the following on or before the Objection Deadline: (i) counsel
         to the Debtors, (a) Latham & Watkins LLP, 355 South Grand Avenue, Suite 100, Los Angeles,
         California 90071 (Attn: Ted A. Dillman (ted.dillman@lw.com), Christina Craige
         1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
             are: Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores,
             LLC (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is
             540 S Santa Fe Avenue, Los Angeles, California 90013.

27347161.1
                     Case 20-11768-CSS         Doc 563-1     Filed 11/16/20     Page 2 of 3




         (chris.craige@lw.com), and Brian S. Rosen (brian.rosen@lw.com)), and (b) Young Conaway
         Stargatt & Taylor, LLP, Rodney Square, 1000 N. King Street, Wilmington, Delaware 19801
         (Attn:       Kara Hammond Coyle (kcoyle@ycst.com) and Joseph M. Mulvihill
         (jmulvihill@ycst.com)), (ii) counsel to certain of the Second Lien Lenders, certain of the DIP
         Lenders and the DIP Lender Representative, DLA Piper LLP (US), 1251 Avenue of the
         Americas,      27th    Floor, New York,           NY 10020        (Attn:      Thomas     Califano
         (thomas.califano@dlapiper.com) and Daniel M. Simon (daniel.simon@dlapiper.com)),
         (iii) counsel to Wells Fargo Bank, National Association, as administrative agent under the First
         Lien Credit Agreement, (a) Choate Hall & Stewart LLP, Two International Place, Boston, MA
         02110 (Attn: Kevin J. Simard (ksimard@choate.com) and Jennifer Conway Fenn
         (jfenn@choate.com)), and (b) Reed Smith LLP, 1201 Market Street, Suite 1500, Wilmington,
         DE 19801 (Attn: Kurt Gwynne (kgwynne@reedsmith.com)), (iv) counsel to Wells Fargo Bank,
         National Association, as term agent under the First Lien Credit Agreement, Greenberg Traurig,
         LLP, One International Place, Suite 200, Boston, MA 02110 (Attn: Jeffrey Wolfe
         (wolfje@gtlaw.com)), (v) counsel to Hilco Merchant Resources LLC, Paul Hastings LLP, 71 S.
         Wacker       Drive,    45th    Floor,      Chicago,   IL    60606       (Attn:     Holly   Snow
         (hollysnow@paulhastings.com)), (vi) counsel to Clover Holdings II, LLC, Richards, Layton &
         Finger, PA, 920 N King Street, Wilmington, DE 19801 (Attn: Mark D. Collins
         (collins@rlf.com)), (vii) counsel to Wilmington Trust, N.A., as Second Lien Term Loan A
         Agent, Alston & Bird LLP, One Atlantic Center, 1201 West Peachtree Street, Suite 4900,
         Atlanta, GA 30309-3424 (Attn: David A. Wender (david.wender@alston.com) and Antone J.
         Little (antone.little@alston.com)), (viii) proposed counsel to the Committee, Pachulski Stang
         Ziehl & Jones LLP, 919 N. Market Street #1700, Wilmington, DE 19801 (Attn: Bradford J.
         Sandler (bsandler@pszjlaw.com), Jeffery N. Pomerantz (jpomerantz@pszjlaw.com), and Colin
         R. Robinson (crobinson@pszjlaw.com)), (ix) the U.S. Trustee, 844 King Street, Suite 2207,
         Lockbox        35,    Wilmington,       Delaware,     19801      (Attn:      Juliet    Sarkessian
         (juliet.m.sarkessian@usdoj.gov)) and (x) the Fee Examiner, Direct Fee Review LLC, 1000 North
         West Street, Suite 1200, Wilmington, DE 19801 (Attn: Don F. Oliver (dfr.dfo@gmail.com and
         dfr.wjd@gmail.com)).

                    PLEASE TAKE FURTHER NOTICE THAT, PURSUANT TO THE ORDER
         (I)  ESTABLISHING  PROCEDURES    FOR   INTERIM  COMPENSATION     AND
         REIMBURSEMENT OF EXPENSES OF PROFESSIONALS AND (II) GRANTING RELATED
         RELIEF [DOCKET NO. 199], IF NO OBJECTIONS ARE FILED AND SERVED IN
         ACCORDANCE WITH THE ABOVE PROCEDURES, THE DEBTORS WILL BE
         AUTHORIZED TO PAY 80% OF REQUESTED INTERIM FEES AND 100% OF
         REQUESTED INTERIM EXPENSES WITHOUT FURTHER ORDER OF THE COURT.

                   PLEASE TAKE FURTHER NOTICE THAT ONLY IF AN OBJECTION IS
         PROPERLY AND TIMELY FILED IN ACCORDANCE WITH THE ABOVE PROCEDURES,
         AND CANNOT BE CONSENSUALLY RESOLVED, WILL A HEARING BE HELD ON THE
         APPLICATION.




27347161.1
                                                        2
                    Case 20-11768-CSS   Doc 563-1     Filed 11/16/20   Page 3 of 3




         Dated: November 16, 2020       YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware

                                        /s/ Joseph M. Mulvihill
                                        Michael R. Nestor (No. 3526)
                                        Kara Hammond Coyle (No. 4410)
                                        Andrew L. Magaziner (No. 5426)
                                        Joseph M. Mulvihill (No. 6061)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253
                                        Email:      mnestor@ycst.com
                                                    kcoyle@ycst.com
                                                    amagaziner@ycst.com
                                                    jmulvihill@ycst.com

                                        - and -

                                        LATHAM & WATKINS LLP
                                        George A. Davis (admitted pro hac vice)
                                        Jonathan J. Weichselbaum (admitted pro hac vice)
                                        Brian S. Rosen (admitted pro hac vice)
                                        885 Third Avenue
                                        New York, New York 10022
                                        Telephone: (212) 906-1200
                                        Facsimile: (212) 751-4864
                                        Email:      george.davis@lw.com
                                                    jon.weichselbaum@lw.com
                                                    brian.rosen@lw.com
                                        -and-

                                        Ted A. Dillman (admitted pro hac vice)
                                        Christina M. Craige (admitted pro hac vice)
                                        355 South Grand Avenue, Suite 100
                                        Los Angeles, California 90071
                                        Telephone: (213) 485-1234
                                        Facsimile: (213) 891-8763
                                        Email:     ted.dillman@lw.com
                                                   chris.craige@lw.com

                                        Counsel for Debtors and Debtors in Possession




27347161.1
                                                  3
